STATE OF VERMONT 

                       VERMONT ENVIRONMENTAL COURT 
                                                
                                               }   
In Re: Murphy Revocable Trust                  }            Docket No. 47‐2‐05 Vtec 
       (Appeal of Marshall, et. al.)           } 
                                               } 
                                                
                                           Decision 
 
       This  matter  was  heard  on  the  merits  at  the  Costello  Courthouse  in  Burlington, 

Vermont before Environmental Judge Thomas S. Durkin on June 2, 2005.  It concerns an 

appeal  by  Frank  Marshall  and  the  Marshall  Revocable  Trust  (Appellants)  from  the 

Decision  of  the  Town  of  Milton  Development  Review  Board  dated  January  27,  2005, 

denying  Appellants’  appeal  of  the  Milton  Zoning  Administrator’s  September  28,  2004 

approval  and  permit  issued  to  the  Murphy  Revocable  Trust  for  the  construction  of  a 

three‐bedroom  single  family  residence,  decks  and  septic  system  upon  its  presently 

undeveloped lot on the shoreline of Lake Champlain. 

       Appellants  are  represented  by  Jon  T.  Anderson,  Esq.;  Appellee‐Applicant  is 

represented by Vincent A. Paradis, Esq.; and the Town of Milton (Town) is represented 

by  Gregg  H.  Wilson,  Esq.,  who  advised  the  Court  prior  to  the  merits  hearing  that  the 

Town  had elected  not  to  participate  in  the  hearing  and  requested  that  Mr.  Wilson  not 

attend the hearing. 


                                       Procedural Background 

       Catherine Murphy Arbital, Trustee of the Murphy Revocable Trust, (hereinafter 

collectively referred to as either Applicant or Murphy) first applied on August 22, 2003 

to  the  Milton  Zoning  Administrator  (ZA)  for  zoning  approval  of  a  proposed  three‐

bedroom single family residence.  Ms. Arbital later withdrew that application, after the 

Milton  Selectboard  approved  changes  to  the  zoning  and  subdivision  regulations.    The 
Milton  Development  Review  Board  (DRB)  then,  presumably  at  Ms.  Arbital’s  request, 

reviewed the previously  withdrawn application  at  its November 20, 2003  hearing and 

issued  its  Decision  on  December  4,  2003,  granting  site  plan  approval  and  a  requested 

variance.  That Decision was appealed to this Court and became the subject of Docket 

#1‐1‐04 Vtec. 

         This first appeal was ultimately dismissed by docket entry on February 9, 2005, 

at the request of Appellee‐Applicant’s attorney, who had advised the Court in his filing 

of July 28, 2004, that the Town had made further amendments to its zoning regulations, 

and  that  the  Applicant  had  decided  to  submit  another  application  to  the  ZA  for 

approval under the recently revised regulations. 

         This additional application was submitted and resulted in the ZA’s approval and 

issuance  of  a  zoning  permit  on  September  28,  2004.    The  ZA  determined  that  Ms. 

Arbital’s most recent application complied with all applicable provisions of the revised 

Milton  Zoning  Regulations  (Regulations).    Appellants  then  appealed  to  the  DRB, 

requesting that the DRB overturn the ZA’s determination that the application complied 

with  the  revised  Regulations.    By  Decision  dated  January  27,  2005,  the  DRB  denied 

Appellants’  requests,  and  specifically  found  that  the  application  complied  with  the 

applicable  Regulations.    Appellants  then  appealed  to  this  Court  on  February  25,  2005.  

The undersigned judge was specifically assigned to hear the pending appeal on May 10, 

2005. 


                                        Findings of Fact 

         Based  upon  the  evidence  presented  at  the  hearing,  including  some  stipulations 

entered on the record of the hearing, the Court makes the following findings as to the 

facts material to the pending zoning application: 




                                           Page 2 of 13. 
1.       Catherine  Murphy  Arbital  is  the  sole  Trustee  of  the  Murphy  Revocable  Trust, 

which is the present holder of legal title1 to two contiguous parcels of land located on 

the shoreline of Lake Champlain in Milton, Vermont. 

2.       It  is  not  disputed  by  the  parties  here  that  the  two  contiguous  parcels  have 

merged  into  one  parcel,  which  is  known  to  have  a  street  address  of  746  Everest  Road 

(the “merged parcel” or “Murphy parcel”). 

3.       The  parcels  were  originally  acquired  by  Ms.  Arbital’s  parents,  Edward  F.  and 

Marie  R.  Murphy,  by  separate  deeds,  from  the  same  grantors,  in  1965  and  1966.  

Particularly  when  viewed  from  the  perspective  of  21st  century  conveyance  practices, 

these deeds are not models of specificity or clarity. 

4.       Each  deed  references  that  a  right  of  way  is  also  conveyed,  “from  the  public 

highway to the lot herein conveyed, said right of way to be used in common with others 

entitled to do so.” 

5.       At  the  time  of  the  drafting  of  the  deeds,  Everest  Road  had  not  been  fully 

developed.  The developed roadway stopped in front of the parcel owned by Mr. and 

Mrs.  Dandurand,  which  is  located  to  the  south  of  the  Murphy  parcel.    To  access  their 

parcel, the Murphys would walk from the end of the developed roadway in front of the 

Dandurands’ parcel, through a wooded area, to their parcel. 

6.       Everest Road was extended by Mr. Murphy and his neighbors in the late 1960s.  

It  continues to this day  as a  private roadway.   The  traveled portion of the  roadway  is 

about 10 feet wide.  The deeds introduced at trial do not reference a specific width for 

the right‐of‐way. 

7.       The  merged  parcel  has  150  feet  of  frontage  along  the  low  water  mark  of  Lake 

Champlain  and  has  northerly,  easterly  and  southerly  boundaries  also  of  150  feet  in 

length, as referenced in the combined deeds.   

1
  But  see  27  V.S.A.  §  351(a)  (noting  that  when  title  to  real  estate  is  conveyed  to  a  trust,  the  “effective 
conveyance . . . [is] to the trustee of the trust . . . .”). 


                                                       Page 3 of 13. 
8.       The merged parcel contains approximately 22,500 square feet or about 0.52 acres.   

9.       The  minimum  lot  size  in  the  current  Regulations  for  the  Shoreline  district  is 

100,000 square feet or about 2.3 acres. 

10.      The Murphy parcels were conveyed prior to the enactment of zoning in Milton. 

11.      Neither  the  Trust,  nor  its  predecessors  in  title,  owned  adjoining  land  while 

zoning was in effect in Milton. 

12.      Appellants agreed at trial that Applicant’s parcel qualifies as a pre‐existing small 

lot, as that term is used in Regulations § 630.   

13.      When  lawful  pre‐existing  small  lots  are  proposed  for  residential  development, 

Regulations § 631 reduces the minimum side and rear setbacks to 15 feet. 

14.      Everest Road is shown on Applicant’s site plan, admitted at trial as Applicant’s 

Exhibit 9 and Appellants’ Exhibit 14 (the latter Exhibit contains the engineer’s signature; 

both Exhibits are hereinafter referred to as the revised site plan), and lies to the east of 

Applicant’s parcel. 

15.      Everest Road is a private right‐of‐way and not a town road.  Everest Road serves 

as access to a public highway (unidentified at trial, although the revised site plan refers 

to  “Lake  Road”  to  the  south)  for  the  properties  owned  by  the  parties  here  and  their 

neighbors along Lake Champlain. 

16.      The  Murphy  parcel  is  located  in  the  Shoreland  Residential  (R6)  zoning  district, 

and  is  subject  to  the  provisions  of  Regulations  §§  352  through  358.    Residential 

development in this district is controlled by § 354. 

17.      Ms. Arbital filed the application which is the subject of this appeal on September 

1, 2004.  The site plan presented at trial contained the following additions or revisions 

from the site plan originally presented to the ZA and the DRB: 

      a. The revised site plan contains three references to easterly boundaries on or 
         to the east of the Murphy parcel:  (1) the westerly boundary of the Everest 
         Road private right‐of‐way (denoted on Exhibit 14 with a green highlight);  



                                             Page 4 of 13. 
         (2)  an  easterly  boundary  line  established  by  the  research2  of  Appellants’ 
         surveyor,  Ronald  E.  Gauthier,  L.S.,  who  testified  as  an  expert  at  trial 
         (denoted  on  Exhibit  14  with  a  yellow  highlight);    and  (3)  the  easterly 
         boundary line represented in Applicant’s original site plan filing (denoted 
         by a bold, black line). 
      b. The proposed well was relocated approximately 10 feet, to lie within the 
         lot area inside the easterly boundary line proposed by Mr. Gauthier. 
      c. The percentage of total area on the Murphy lot proposed to be disturbed 
         was reduced from 34.9% to 32.5%.  Regulations § 357 restricts removal of 
         trees  or  groundcover  within  150  feet  of  the  Lake  Champlain  shoreline 
         above certain percentages. 
18.      Surveyor  Gauthier  discovered  two  surveyor’s  pins  in  the  course  of  his 

investigation which appear to denote the northeasterly and southeasterly corners of the 

Murphy parcel.  Both of these pins are located some measurable distance (more than 5 

feet; less than 30 feet) from the westerly boundary of the traveled lane of Everest Road.  

At trial, Applicant did not offer evidence to contradict Mr. Gauthier’s representations. 

19.      As to the exact location of the Murphy parcel easterly boundary line, Applicant 

conceded  at  trial  that  the  Gauthier  line  most  likely  represents  the  accurate  location  of 

the  easterly  boundary  line  referenced  in  the  original  source  deeds  of  1965  and  1966.  

Thus,  Applicant’s  presentation  at  trial  was  that  the  Murphy  parcel  does  not  have 

frontage  on  Everest  Road.    However,  Applicant’s  attorney  and  engineer  asserted  that 

Applicant has a right‐of‐way over and across the cropped triangular parcel between the 

Murphy parcel and Everest Road, as referenced in the original source deeds. 

20.      The proposed dwelling will not exceed 35 feet in height from ground level and 

respects the following setbacks, all as shown on Applicant’s revised site plan: 

      a. The  nearest  point  on  its  northern  side  is  to  be  about  27.5  feet  from 
         Appellants’ southerly property line. 


2
  There was much reference at trial to the easterly boundary line established by Mr. Gauthier’s research, but no
survey or other document prepared by him was offered into evidence. Applicant’s engineer conceded at trial that
Mr. Gauthier’s easterly boundary line “may” be correct and incorporated it into his revised site plan, but was
unwilling to concede that the easterly boundary line his plan established was incorrect.


                                                 Page 5 of 13. 
      b. The  nearest  point  on  its  easterly  side  is  about  40  feet  from  the  westerly 
         edge  of  Everest  Road  and  some  undetermined  distance,  estimated  by 
         reference to the site plan as no less than 15 feet from the easterly boundary 
         line suggested by Applicant’s engineer and Appellants’ surveyor. 
      c. The  nearest point  on  its southern side is  about  80  feet  from  the  property 
         line shared with Dandurand. 
      d. The nearest point on its westerly side is located over 68 feet from the mean 
         high water mark of Lake Champlain. 
21.      Lake  Champlain  is  a  public  waterway.    Its  shoreline  is  represented  by  the  high 

water mark3 of the Lake, per the definitions contained in Regulations § 1010. 

22.      As to the septic plans for the proposed dwelling, Appellants agreed at trial that 

Applicant’s  plans,  as  shown  on  Applicant’s  Exhibits  10  and  11,  satisfy  the  applicable 

Regulations regarding septic design, location, and isolation distances. 

23.      As  to  the  shoreline  development  or  ground  cover  disturbances  proposed, 

Appellants  agreed  at  trial  that  Applicant’s  plans,  as  evidenced  on  Applicant’s  revised 

site plan, conform with the applicable restrictions contained in Regulations § 357. 


                                                  Conclusions 

A.       Preliminary Rulings 

         During  the  course  of  the  trial  and  in  filings  thereafter,  Appellants  raised  two 

legal  issues  that  could  preclude  this  Court  from  addressing  the  merits  of  the  pending 

application.  We therefore address those issues first. 

         First, Appellants assert that the application presented at trial contains changes to 

the  site  plan  that  are  so  material  as  to  divest  this  Court  of  jurisdiction  to  consider  the 

application in this de novo appeal.  Appellants suggest that the proper course is for the 

revised site plan to be remanded back to the DRB for consideration.  We disagree. 


3
   Applicant’s westerly boundary is referenced in the deeds admitted at trial as “the low water mark” of 
the Lake.  We do not address the implications of this discrepancy here.  Quiet title actions are within the 
jurisdiction of Superior Court, not this Court. 


                                               Page 6 of 13. 
         Both parties cite the Court to In re Torres, 154 Vt. 233 (1990), for the principal that 

the jurisdictional authority of this Court in hearing appeals from appropriate municipal 

panels (AMPs) “is as  broad  as  the powers of [the AMP], but it  is not broader.”  Id.  at 

235.  Thus, we must determine if the changes proposed by Applicant here could have 

properly been considered by the DRB below, or whether the changes are so material as 

to require remand. 

         We  first  note  that  the  reasoning  in  the  Torres  precedent  and  the  case  cited 

therein4  stems  from  an  acknowledgement  that  many  municipal  permit  applications 

evolve  as  they  proceed  through  the  permit  process.    It  may  be  a  rare  application  that 

does  not  include  some  minor  amendment,  often  made  in  response  to  neighbors’ 

concerns or comments from municipal officials, by the time a DRB passes judgment on 

an application.  We decline to interpret Torres as an absolute barrier to that necessary 

evolutionary  process  in  permit  proceedings.    To  do  so  could  stifle  the  ability  of 

neighbors  and  applicants  to  consider  minor  revisions  to  a  proposed  development, 

without requiring an applicant to start the permit approval process all over again. 

         There are, of course, occasions when an application has been changed in such a 

material way as to require the reviewing body to remand the application.  Examples of 

such material changes include changes to the nature of the approval being sought, such 

that  notice  must  be  provided  to  parties  that  was  not  required  to  be  provided  in 

connection with the original application.  In fact, the Torres case provides an example of 

such a situation. 

         The applicants in Torres first applied for a home occupation permit to construct 

and  operate  a  2,000  square  foot  auto  body  shop  on  their  home  property.    The  permit 

was granted by the local zoning board and was appealed by Mr. and Mrs. Torres, who 

4
 In re Poole, 136 Vt. 242, 247 (1978) (interpreting the provisions of 24 V.S.A. § 4472(a) relating to de novo appeals
of zoning matters as directing that “the trial court has the duty to enforce, and the power to condition or waive, the
zoning regulations in the same manner as the Zoning Board of Adjustment or the Planning Commission. The court
cannot abrogate its obligation in such a hearing by leaving the issues of enforcement or waiver to the two
administrative bodies.”). 


                                                    Page 7 of 13. 
lived across the road.  The trial court allowed the application to be amended at the de 

novo trial to a conditional use request, after the Court determined that the application 

did  not  conform  to  the  bylaw  definition  of  “home  occupation.”    Our  Supreme  Court 

reversed  the  trial  court,  concluding  that  the  original  application  had  changed  so 

materially  as  to  be  outside  the  trial  court’s  jurisdiction.    Id.  at  235–6.    The  Supreme 

Court reasoned that changing an application from a request for a permitted use permit 

to a request for a conditional use permit was so material as to require the trial court “to 

remand the matter for full consideration” by the municipal panel below.  Id. at 236–7. 

       Appellants  here  make  a  somewhat  novel  argument  that  the  DRB  review  in  the 

present  appeal  was  limited  to  a  determination  of  whether  the  ZA’s  approval  was 

proper, and not whether the application conformed to the Regulations.  This argument 

is  intriguing;  it  infers  that  appeals  of  a  zoning  administrator’s  decision  do  not  require 

the DRB to review the merits of the application.  We are unaware of statutory authority 

or  precedent  to  support  this  characterization  of  appeals  from  zoning  administrator 

determinations.    A  review  of  the  DRB  decision  appealed  from  here  also  does  not 

support  this  characterization,  since  it  is  clear  from  the  DRB’s  Decision  of  January  27, 

2005 that the DRB conducted a review of the application and its conformance with the 

revised Regulations.   

       The  changes  to  this  application  are  best  described  as  minor.    The  well  location 

was moved 10 feet.  The disturbance within 150 feet of the shoreline was changed from 

34.9% to 32.5%.  The easterly boundary was shown in the original site plan as aligned 

with, although not completely following, the westerly boundary of Everest Road.  In the 

course  of  discovery  for  the  pending  appeal,  Appellants  retained  a  surveyor,  who 

discovered further boundary references that moved this boundary line 5 to 28 feet from 

Everest Road.  Whether this change results in the need for a variance or impacts on the 

“frontage” for this lot is discussed in more detail below.  The easterly boundary change 

does not result in a change to what is being proposed (a single family residence) or the 


                                             Page 8 of 13. 
ordinance  provisions  under  which  the  application  is  reviewed.    In  sum,  none  of  the 

changes made to the pending application are of such a material nature as to exceed the 

jurisdictional  authority  of  this  Court.    We  therefore  decline  Appellants’  recommenda‐

tion to remand this application back to the DRB. 

        The  second  issue  Appellants  raise  is  whether  Applicant  is  excused  from 

complying with the minimum frontage requirement for this district.  The parties agree 

that the Shoreline district requires a ”Minimum Road or Shoreline Frontage [of] 200 ft.”  

Regulations  §§  354  and  355.    The  Murphy  parcel  has  150  feet  of  shoreline  frontage.  

While the original application represented that the Murphy parcel also had frontage on 

Everest  Road,5  the  revised  site  plan  presented  for  review  at  trial  no  longer  shows 

frontage along Everest Road.   

        Here  is  where  the  parties  disagree.    Appellants  suggest  that  the  project  as 

presented  must  first  obtain  a  variance  from  the  minimum  frontage  requirement.  

Applicant suggests that the small lot exemption provisions (Regulations §§ 630 and 631) 

also  exempt  the  Murphy  lot  from  the  width  and  depth  requirements  of  the  Shoreline 

district.  To answer this question, we look to the language of Regulations § 630: 

        Any [qualifying6] lot . . . may be developed for the purposes permitted in 
        the  district  in  which  it  is  located,  even  though  not  conforming  to 
        minimum lot size requirements, if such lot is not less than ⅛ ACRE in area 
        with a minimum width or depth dimension of forty (40) feet. 




5
   The parties’ respective arguments infer that “frontage” on a road and shoreline may be combined for 
purposes of satisfying the minimum frontage requirement of the zoning district.  Such an interpretation 
appears to be at odds with the definition of “frontage” contained in Regulations § 1010 (“The minimum 
required FRONTAGE for a lot . . . shall be provided along a continuous front property line of a lot . . . .”).  
We are also not certain that Everest Road qualifies as either an ”approved private STREET, or approved 
right‐of‐way” under § 1010.  However, we no longer need to address these definitional issues, since the 
revised site plan presented for review at trial no longer has road frontage on Everest Road.  Regulations 
§ 1010 permits the shoreline to be frontage for a lot. 
6
 We do not quote the qualifying language of the ordinance, since Appellants conceded at trial that the 
Murphy lot qualifies as a pre‐existing small lot under § 630. 


                                                 Page 9 of 13. 
          We have previously held that when a parcel qualifies as a small lot, it must still 

conform to setback requirements, or receive a variance from them, if a zoning permit is 

to be granted.  In re LaBounty Enterprises, Inc., Docket Nos. 232‐12‐04 Vtec and 85‐5‐05 

Vtec  (Vt.  Envtl.  Ct.,  Sept.  16,  2005),  slip  op.  at  4.    The  rationale  of  LaBounty  was  two‐

fold:  the  small  lot  exemption  provision  did  not  specifically  authorize  a  waiver  of 

setback  requirements,  nor  did  the  exemption  provision  provide  absolute  minimum 

setbacks that a lot must meet to qualify for exemption status.  In this regard, we see a 

clear distinction when addressing width or depth requirements.7  

          Section  630  specifically  exempts  qualifying  lots  from  “lot  size  requirements” 

(emphasis added), provided that the parcel is at least one‐eighth of an acre in size and 

no  less  than  40  feet  in  width  or  depth.    Appellants  would  have  us  read  §  630  as  only 

exempting  the  parcel  from  the  size  requirement,  but  this  argument  ignores  the  plural 

tense  of  the  word  “requirements.”    Further,  both  §  630  and  its  enabling  statute8 

specifically set limits on the minimum width and depth of a qualifying lot.   

          Appellants complete their argument on this point with a reference to Regulations 

§  150,  which  requires  all  development  to  “comply  with  the  minimum  LOT  AREA, 

FRONTAGE,  SETBACK  areas  and  all  other  requirements”  of  the  applicable  zoning 

district.  Section 150 precedes the ordinance provisions which itemize the requirements 

of  the  various  zoning  districts  (§§  200  through  480);  §  150  expressly  establishes  that 

compliance with the district requirements is necessary for a permit to issue. 

          When determining the applicability of an ordinance provision, we are instructed 

to give “effect to the whole and every part of the ordinance.ʺ In re Korbet, 2005 Vt. 7, ¶9 

(citing In re Stowe Club Highlands, 164 Vt. 272, 279 (1995) and In re Vt. Natʹl Bank, 157 

Vt.  306,  312  (1991)).    As  a  whole,  the  Milton  zoning  regulations  contain  provisions 

relating  to  pre‐existing  small  lots  (§  630),  non‐conforming  uses  (§ 500)  and  non‐

7
    And road or shoreline frontage, which must by necessity be either the width or depth of a lot.  
8
    24 V.S.A. § 4412(2), formerly § 4406(1).   


                                                 Page 10 of 13. 
complying  structures  (§  510),  among  other  allowable  exceptions  to  strict  compliance 

with  the  district  requirements.    To  follow  Appellants’  interpretation  of  § 150,  absolute 

conformance to the district requirements would make these and other provisions of the 

Milton Regulations a nullity.  We decline to do so. 

         Appellants  offer  the  precedent  of  this  Court’s  decision  in  In  re  Appeal  of 

Laferriere,  Docket  No.  223‐12‐98  Vtec  (Vt.  Envtl.  Ct.,  July  6,  2000),  slip  op.  at  4,  in 

support of the notion that lot depth and width requirements are not waived by small lot 

provisions.    We  note  that  the  portion  Appellants  specifically  cite  from  Laferriere  does 

not expressly speak to width and depth requirements.  It appears the decision focuses 

on whether the subject parcel qualifies as a pre‐existing small lot and whether a setback 

variance is needed, but these points are less than crystal clear in the Laferriere decision.  

We  view  the  prior  decisions  from  LaBounty  and  In  re  Appeal  of  Jenness  &  Berrie, 

Docket No. 134‐7‐04 Vtec (Vt. Envtl. Ct., Oct. 5, 2005), slip op. at 1, to be more directly 

on  point  to  the  issue  before  us  here.    We  therefore  conclude  that  Regulations  § 630 

exempts  the  Murphy  parcel  from  the  200  foot  minimum  frontage  requirement  in  the 

Shoreline district. 


B.       Merits of Application 

         When an appeal is presented to the Environmental Court on a de novo basis, the 

Court  is  vested  with  jurisdiction  over  all  issues  concerning  a  permit  application  that 

have  been  preserved  for  appeal  in  the  appellant’s  Statement  of  Questions.    V.R.E.C.P. 

5(f);  10  V.S.A.  §  8504(h).    Appellants’  Statement  of  Questions9  is  succinct,  yet  broadly 




9
   After  discovery  revealed  the  discrepancy  concerning  the  easterly  boundary  discussed  earlier  in  this 
decision, Appellants filed a “Statement of Additional Question” to which Applicant objected by way of 
an  opposition  filing  dated  May  31,  2005.    The  Court  will  allow  the  filing  of  the  additional  Question  to 
stand,  as  it  appears  more  in  the  form  of  an  expansion  of  Appellants’  earlier  Question  #2  as  to  whether 
Applicant’s plan requires a variance. 


                                                     Page 11 of 13. 
worded.    Thus,  to  the  extent  we  have  not  already  addressed  the  applicable  ordinance 

requirements for Applicant’s proposed development, we do so here. 

       Regulations §§ 354 and 355 require proposed development to respect front, side 

and rear setbacks of no less than 35 feet and shoreline setbacks of 50 feet.  Applicant’s 

revised site plan represents that the dwelling and its septic system will be at least 68 feet 

from the ordinary and mean high water mark of the Lake and at least 80 feet from the 

side  yard  boundary  shared  with  the  Dandurands.    Thus,  the  proposed  development 

complies with these setback provisions. 

       Given  that  the  Murphy  parcel  has  no  frontage  on  Everest  Road  and  that  its 

frontage is on the shoreline, we conclude that its easterly boundary represents its rear 

yard.    Its  northerly  boundary  abuts  Appellants’  property.    The  setbacks  which  adjoin 

the  rear  yard  and  the  side  yard  shared  with  Appellants  are  less  than  the  minimums 

established  in  Regulations  §§  354  and  355.    However,  Regulation  §  631  provides  that 

side  and  rear  setback  minimums  for  lawful  pre‐existing  small  lots  upon  which  single 

family  uses  are  proposed  “shall  be  subject  to  15  foot  minimum[s.]”    Given  that 

Applicant proposes to use the lot for a single family residence, these reduced side and 

rear setback minimums apply.  We therefore find that that the proposed setbacks are in 

compliance with all applicable provisions of the Regulations. 

       We have already determined that the proposed structure’s height, septic system 

and  limits  of  ground  cover  disturbance  are  all  in  conformance  with  the  applicable 

Regulations provisions.  We are not aware of any other aspects of Applicant’s proposed 

development that have been challenged in this proceeding. 

       For all the above reasons, we find that Applicant’s proposed development of the 

Murphy lot, as represented in the revised site plan, is in compliance with all applicable 

provisions  of  the  Milton  Zoning  Regulations.    Appellants’  appeal  is  therefore  denied.  




                                          Page 12 of 13. 
The  Milton  Zoning  Administrator  is  directed  to  issue  a  new  zoning  permit10  for  the 

revised project in conformance with this Decision. 

         
 
        Done at Berlin, Vermont this 28th day of April, 2006. 
 
 
 
                                        ______________________________________ 
                                          Thomas S. Durkin, Environmental Judge




10
   Because this is a de novo appeal on a revised site plan, it does not appear appropriate to “affirm” the 
original permit issued by the ZA. 


                                              Page 13 of 13.